                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

WHOLE WOMAN'S HEALTH ALLIANCE, )
ALL-OPTIONS, INC., and                         )
JEFFREY GLAZER, M.D.,                          )
                                               )
                       Plaintiffs,             )
                                               )
                   v.                          )        No. 1:18-cv-01904-SEB-MJD
                                               )
CURTIS T. HILL, JR., in his official capacity, )
KRISTINA BOX, in her official capacity,        )
JOHN STROBEL, M.D., in his official            )
capacity, and                                  )
KENNETH P. COTTER, in his official             )
capacity,                                      )
                                               )
                       Defendants.             )

                   ORDER ON MOTION TO DISMISS (DKT. 37)

       Plaintiffs have sued Defendants under 42 U.S.C. § 1983, challenging as

unconstitutional a broad swath of Indiana’s statutory and regulatory restrictions on

providing and obtaining abortions. Dkt. 1. Now before the Court is Defendants’ motion to

dismiss Plaintiffs’ complaint with prejudice. Dkt. 37. See Fed. R. Civ. P. 12(b)(1), (6).

For the reasons given below, the motion is denied.

                                       Background

       Plaintiffs are Whole Woman’s Health Alliance (WWHA); All-Options, Inc. (“All

Options”); and Dr. Jeffrey Glazer (“Glazer”). WWHA “is a nonprofit organization

committed to providing holistic reproductive healthcare, particularly abortion care.”

Compl. ¶ 14. WWHA has applied for a license to operate an abortion clinic in South



                                             1
Bend, Indiana, a point discussed in greater detail below. Further, WWHA “engages in

advocacy, education, and community outreach to eradicate abortion stigma.” Id. ¶ 15. It

“devotes considerable time and resources to fighting restrictive abortion laws . . . and

helping patients and clients cope with their burdensome impacts.” Id.

       All Options “is a nonprofit organization that . . . promote[s] unconditional,

judgment-free support for people in their decisions, feelings, and experiences with

pregnancy, parenting, abortion, and adoption.” Id. ¶ 19. It has an office in Monroe

County, Indiana. Id. ¶ 22. All Options does not itself provide abortions, but, “[w]hen a

client seeks to terminate their pregnancy, All-Options helps them [obtain an abortion] by

removing barriers to access” through financial assistance and counseling. Id. ¶ 21.

“Ultimately, some of All-Options[’s] clients must travel [outside of Indiana] to obtain

abortion care because the burdens created by Indiana law make it too difficult to obtain

timely care in Indiana.” Id.

       Glazer “is a board-certified obstetrician-gynecologist licensed to practice medicine

by the State of Indiana. Dr. Glazer is an abortion provider. He intends to serve as the

Medical Director of WWHA’s prospective South Bend clinic, where he will provide

abortion care.” Id. ¶ 23.

       Defendants are Curtis T. Hill. Jr., Attorney General of Indiana (“the Attorney

General”); Dr. Kristina Box, Commissioner of the Indiana State Department of Health

(ISDH); Kenneth P. Cotter, St. Joseph County, Indiana, Prosecutor; and Dr. John Strobel,

President of the Medical Licensing Board of Indiana. All Defendants are sued in their

official capacities only. Compl. ¶¶ 24–27.


                                             2
       On August 11, 2017, WWHA applied to ISDH for a license to open an abortion

clinic in South Bend. See Ind. Code § 16-21-2-10(1). WWHA supplemented its

application in response to ISDH inquiries on October 6, 2017, and December 8, 2017. On

January 3, 2018, ISDH denied the application. On January 22, 2018, WWHA lodged an

administrative appeal. The administrative law judge (ALJ) issued a nonfinal order

holding the denial erroneous, but on December 18, 2018, the ISDH Appeals Panel, the

agency’s “ultimate authority” under Indiana administrative law, see Ind. Code § 4-21.5-1-

15, reversed; held that ISDH’s denial was not arbitrary or capricious; and issued a final

order denying WWHA’s application. By statute, WWHA had until January 17, 2019, to

seek judicial review of that denial, see Ind. Code § 4-21.5-5-5, but neither the record in

this case nor our review of Indiana public records reveals whether it has been sought.

       ISDH regulations provide in applicable part that it “may deny a license to operate

an abortion clinic for any of the following reasons: (1) If the licensee or licensees are not

of reputable and responsible character. . . . (7) If the application for a license to operate

an abortion clinic or supporting documentation provided inaccurate statements or

information.” 410 Ind. Admin. Code 26-2-5(1), (7). ISDH predicated its initial denial on

its determination that “WWHA failed to meet the requirement that the Applicant [be] of

reputable and responsible character and the supporting documentation provided

inaccurate statements or information.” Dkt. 43 Ex. 1, at 2. Specifically, “[i]n response to

[ISDH’s] request to list all of the abortion and health care facilities operated by WWHA,

its parent, affiliate, and subsidiary organizations, WWHA failed to disclose, concealed, or

omitted information related to additional clinics.” Id.


                                               3
       The Appeals Panel elaborated that WWHA had failed to be forthcoming about its

“affiliates.” Dkt. 67 Ex. 1, at 8. WWHA argued, and the ALJ had apparently agreed, that

it had properly disclosed all of its “affiliates” as that term is used in the Indiana statutes

governing nonprofit corporations like WWHA, Ind. Code art. 23-17. Dkt. 43 Ex. 2, at 3.

Relying on those and other scattered statutes as well as a decision of the Indiana Court of

Appeals, the Appeals Panel disagreed, finding that several undisclosed abortion providers

were “affiliates” of WWHA. Dkt. 67 Ex. 1, at 9. Accordingly, the Appeals Panel held,

“[WWHA] provided inaccurate statements to ISDH in [WWHA’s] supporting

documentation and its license application should be denied pursuant to 410 [Ind. Admin

Code] 26-2-5.” Id. The Appeals Panel did not address whether, because of such

inaccuracies or for other reasons, WWHA was not “of reputable and responsible

character,” 410 Ind. Admin. Code 26-2-5(1), as ISDH initially determined.

       This lawsuit was filed on June 21, 2018. The complaint attacks as violative of the

First and Fourteenth Amendments to the Constitution virtually or actually the entire

universe of Indiana abortion regulations, which, the complaint alleges, serve no medical

or other legitimate regulatory goal but instead exist solely to burden provision of and

access to abortions.

       Defendants’ motion to dismiss contends that Plaintiffs’ complaint should be

dismissed with prejudice “based on well-settled abstention doctrines”; because Plaintiffs

“lack standing to bring their claims”; and because the Attorney General “is not a proper

party and should be dismissed” under Ex parte Young, 209 U.S. 123 (1908). Mot., at 2.

Plaintiffs dispute each point.


                                               4
                                     Standard of Decision

       Defendants’ argument that the Attorney General is not a proper party under Ex

parte Young arises under Federal Rule of Civil Procedure Rule 12(b)(6). See Blagojevich

v. Gates, 519 F.3d 370, 371 (7th Cir. 2008) (citing United States v. Cook County, 167

F.3d 381 (7th Cir. 1999)). “A motion to dismiss under Rule 12(b)(6) is designed to test

the complaint’s legal sufficiency.” Blintz v. Monsanto Co., 317 F. Supp. 3d 1042, 1046

(W.D. Wis. 2018). A complaint is legally sufficient if it contains a short and plain

statement, Fed. R. Civ. P. 8(a), that gives the defendants “‘fair notice of what the claim is

and the grounds upon which it rests[,]’” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(ellipsis omitted) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)), and

pleads facts “sufficient . . . to ‘state a claim to relief that is plausible on its face’” by

“permit[ting] the court to infer more than the mere possibility” of actionable misconduct

by the defendants. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009) (quoting Twombly, 550

U.S. at 570). “The court must ‘take all factual allegations as true and draw all reasonable

inferences in favor of the plaintiffs.’” Blintz, 317 F. Supp. 3d at 1047 (alterations omitted)

(quoting Pugh v. Tribune Co., 521 F.3d 686, 692 (7th Cir. 2008)).

       Defendants’ challenge to Plaintiffs’ standing attacks the court’s subject-matter

jurisdiction and thus arises under Federal Rule of Civil Procedure 12(b)(1). See Apex

Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443–45 (7th Cir. 2009). As under

Rule 12(b)(6), we take as true the complaint’s factual allegations, id. at 443, except that a

“factual” (as opposed to “facial”) jurisdictional challenge permits, indeed obligates, the

court to look past the pleadings into the truth of the matter, id. at 444, without converting


                                                 5
the motion into one for summary judgment. Fed. R. Civ. P. 12(d); Carter v. Doyle, 95 F.

Supp. 2d 851, 855 (N.D. Ill. 2000) (citations omitted). But Defendants’ challenge to

Plaintiffs’ standing here is largely if not entirely facial.

       Defendants’ arguments for abstention or deference “do[] not fit neatly into Rule

12(b)(1) or Rule 12(b)(6).” Bolton v. Bryant, 71 F. Supp. 3d 802, 808 n.2 (N.D. Ill. 2014)

(citing Carter, 95 F. Supp. 2d at 855 n.8 (citing cases applying Rule 12(b)(12), Rule

12(b)(6), and both)). Such arguments do not deny the existence of subject-matter

jurisdiction; they presuppose it. Waldron v. McAtee, 723 F.2d 1348, 1351 (7th Cir. 1983).

On the other hand, as with subject-matter jurisdiction, the interests to be safeguarded by

abstaining or deferring are not the parties’ but the court’s. Id.

       More importantly, as noted above, only Rule 12(b)(1) permits the court in

appropriate circumstances to look past the complaint. Where as here the party invoking

abstention moves to dismiss rather than to stay (almost always wrongly, as explained

below), application of Rule 12(b)(6) is highly likely to prevent adjudication of the issue

on the merits, for it is highly unlikely that the predicates for abstention will have been

pleaded in the complaint. Accordingly, in keeping with our general preference for

functional approaches, Empress Casino Joliet Corp. v. Balmoral Racing Club, Inc., 651

F.3d 722, 727 (7th Cir. 2011), we apply Rule 12(b)(1) here, as we have in the past. E.g.,

Hoffman v. Jacobi, No. 4:14-cv-00012-SEB-TAB, 2014 WL 5323952, at *2 (S.D. Ind.

Oct. 17, 2014) (Barker, J).

I. PULLMAN ABSTENTION AND COLORADO RIVER DEFERENCE

       “[F]ederal courts have a ‘virtually unflagging obligation to exercise the


                                                6
jurisdiction given them.’” Hammer v. U.S. Dep’t of Health & Human Servs., 905 F.3d

517, 530 (7th Cir. 2018) (ellipsis omitted) (quoting Colo. River Water Conserv. Dist. v.

United States, 424 U.S. 800, 817 (1976)). “There are, however, ‘exceptional

circumstances where denying a federal forum would clearly serve an important

countervailing interest[.]’” Id. (nested quotation marks omitted) (quoting Quackenbush v.

Allstate Ins. Co., 517 U.S. 706, 716 (1996)). Such exceptional circumstances may arise

under the cases of Colorado River or Railroad Commission v. Pullman Company, 312

U.S. 496 (1941).

       Under Pullman, a federal court will abstain from exercising its jurisdiction “‘only

when (1) there is substantial uncertainty as to the meaning of the state law and (2) there

exists a reasonable probability that [a] state court’s clarification of state law might

obviate the need for a federal constitutional ruling.’” Wis. Right to Life State Political

Action Comm. v. Barland, 664 F.3d 139, 150 (7th Cir. 2011) (quoting Int’l Coll. of

Surgeons v. City of Chicago, 153 F.3d 356, 365 (7th Cir. 1998)). Under Colorado River,

a federal court will defer to concurrent proceedings in state court if the proceedings are

“parallel” and if a “careful[] weighing [of] ten non-exclusive factors” shows deference is

warranted. Freed v. J.P. Morgan Chase Bank, N.A., 756 F.3d 1013, 1018 (7th Cir. 2014)

(citing AAR Int’l Inc. v. Nimelias Enters. S.A., 250 F.3d 510, 518 (7th Cir. 2001)).

       Defendants urge us to abstain under Pullman from exercising our jurisdiction over

this case in light of the administrative proceedings on WWHA’s license application, or in

the alternative, to defer to those proceedings under Colorado River.




                                               7
       As an initial matter, even if their application were merited, neither Pullman nor

Colorado River would entitle Defendants to the relief they seek here, that is, dismissal of

the entire complaint with prejudice. Mot., at 2. If Pullman or Colorado River apply, they

apply by hypothesis only to so much of Plaintiffs’ complaint as overlaps with the

administrative proceedings before ISDH. But those proceedings, at most, relate only to

the “reputable and responsible character” provision of Indiana’s abortion-clinic licensing

regulations. 410 Ind. Admin. Code 26-2-5(1). That requirement is but one target, Compl.

¶ 203, of the sweeping challenges Plaintiffs’ complaint advances.

       Further, “a court abstaining under Pullman does not dismiss the action; it retains

jurisdiction of the federal claim pending the state court’s decision on the state law issue.”

Moses v. Kenosha County, 826 F.2d 708, 710 (7th Cir. 1987). Similarly, under Colorado

River, “a federal court may stay or dismiss . . . .” Freed, 756 F.3d at 1018. See Moses H.

Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 28, 28 n.37 (1983). “[The

Seventh Circuit], however, has consistently held that the proper procedure is to stay. . . .

[A] stay, not a dismissal without prejudice, [not to mention a dismissal with prejudice,] is

the appropriate procedural mechanism for a district court to employ . . . under the

Colorado River doctrine.” Lumen Constr., Inc. v. Brant Constr. Co., 780 F.2d 691, 698

(7th Cir. 1985).

       Persisting in their demand for dismissal under Pullman, Defendants in reply raise

a belated argument for a stay under Colorado River, but “[r]eply briefs are for replying,

not for raising . . . arguments that could have been advanced in the opening brief.”

Autotech Techs. Ltd. P’ship v. Automationdirect.com, 249 F.R.D. 530, 536 (N.D. Ill.


                                              8
2008) (citations omitted). Defendants’ failure to show their entitlement to the relief they

seek independently justifies denial of their motion.

       That failure notwithstanding, neither Pullman nor Colorado River applies on the

merits. As for Pullman, its second element is not satisfied because there is no reasonable

probability that a state court ruling will obviate the need for a federal constitutional

ruling. See Wis. Right to Life, 664 F.3d at 150. “The main purpose of the Pullman

doctrine is to avoid, if possible, declaring a state statute unconstitutional, by giving the

state courts a chance to interpret it narrowly.” Mazanec v. N. Judson-San Pierre Sch.

Corp., 763 F.2d 845, 847 (7th Cir. 1985). As a general matter, facial vagueness

challenges of the type Plaintiffs raise here, Compl. ¶¶ 203–05, 1 are poor candidates for

such treatment because there is little a state court’s interpretation can do to save the

challenged statute. “If a statute is attacked as being excessively vague on its face,

meaning that it is susceptible of being misapplied in a variety of possible situations, the

state court is unlikely to be able to give it an interpretation that will prevent any of these

possible misapplications, so probably abstention would not enable the constitutional issue

to be avoided.” Waldron v. McAtee, 723 F.2d 1348, 1354–55 (7th Cir. 1983) (citing

Baggett v. Bullit, 377 U.S. 360, 378 (1964)). Also Wynn v. Scott, 449 F. Supp. 1302, 1313

(N.D. Ill. 1978) (three-judge panel op.) (“[A]bstention is required if the statute is


1
  We understand Paragraph 203 to raise a facial challenge to the “reputable and responsible
character” requirement, notwithstanding the “As applied by [ISDH]” incipit, because Plaintiffs
appear to seek its general invalidation, see Six Star Holdings, LLC v. City of Milwaukee, 821
F.3d 795, 803 (7th Cir. 2016), and because as-applied challenges attack the application of a
statute to specific persons or specific conduct, see Ctr. for Individ. Freedom v. Madigan, 697
F.3d 464, 475 (7th Cir. 2012), which Paragraph 203 does not.


                                               9
ambiguous in that it is capable of two or more meanings. If it is vague in that it simply

has no precise meaning, then the federal court need not forbear.”).

       Moreover, no part of ISDH’s final order denying WWHA’s license application

rested on the challenged “reputable and responsible character” requirement. See Dkt. 67

Ex. 1, at 9. Thus, even if a petition for judicial review has been timely filed by WWHA

(as noted above, we have found no record of one), any decision on such petition is highly

unlikely to construe that requirement, narrowly or otherwise. And if the requirement were

to be addressed at all, it is highly likely to be addressed only to the extent of determining,

first, whether inaccuracies in documentation supporting a license application are

sufficient to sustain a finding of no reputable and responsible character, and, second,

whether WWHA actually submitted inaccurate documentation—which depends in turn

on the meaning of “affiliates” as a matter of state corporations law. However these

questions may be answered, their answers will in no wise obviate the constitutional

questions presented by Plaintiffs’ lawsuit.

       As for Colorado River, assuming it may apply to administrative proceedings, its

threshold requirement of parallelism is not met. “For a state court case to be parallel to a

federal court case . . . there must be ‘a substantial likelihood that the state litigation will

dispose of all claims presented in the federal case.’” Freed, 756 F.3d at 1018 (quoting

Lumen, 780 F.2d at 695). Put differently, “[s]uits are parallel if ‘substantially the same

parties are litigating substantially the same issues simultaneously in two fora.’” AAR Int’l,

250 F.3d at 518 (quoting Schneider Nat’l Carriers, Inc. v. Carr, 903 F.2d 1154, 1156 (7th

Cir. 1990)). It is a “‘serious abuse of discretion’ to abstain under Colorado River if ‘there


                                               10
is any doubt’ ‘that the parallel litigation will be an adequate vehicle for the complete

resolution of the issues between the parties,’” id. at 520 (quoting Moses H. Cone, 460

U.S. at 28), and “any doubt regarding the parallel nature of the [other] suit should be

resolved in favor of exercising jurisdiction[.]” Id. (citing Allen v. Bd. of Educ., 436 F.3d

401, 403 (10th Cir. 1995)).

       As already noted, it is not clear on this record that the denial of WWHA’s license

application is still being litigated in the state forum. There may therefore be no

concurrent state-federal litigation at all. Even if there is, the two actions are not parallel

because substantially the same issues are not being litigated in the two fora. As explained

above, the issue in the administrative case is whether WWHA submitted inaccurate

documentation in support of its license application. See Dkt. 43 Ex. 2 (WWHA’s petition

for administrative review). That issue is no part of the federal lawsuit before us now.

       As for weighing Colorado River’s “ten non-exclusive factors,” Freed, 756 F.3d at

1018, Defendants have made no attempt to do so (indeed, they go so far as to deny that

there are ten, citing only two in their opening brief and insisting in their reply brief that

the proper number is four). We will not undertake that multifactor slog in their stead. In

any event, the state and federal actions are not parallel, as we have explained, and “[i]f

the actions are not parallel, . . . the court need not address the second part of the

analysis.” Id. (citing Interstate Material Corp. v. City of Chicago, 847 F.2d 1285, 1287

(7th Cir. 1988)).

II. ARTICLE III STANDING

       Article III of the Constitution “limits the jurisdiction of federal courts to ‘Cases’


                                               11
and ‘Controversies[.]’” Lujan v. Defenders of Wildlife, 504 U.S. 555, 559 (1992) (quoting

U.S. Const. art. III, § 2). One of the principal mechanisms for identifying justiciable cases

or controversies is the doctrine of standing. Id. at 560. The “irreducible constitutional

minimum” of standing is injury-in-fact traceable to the conduct complained of and

redressable by a favorable ruling from a federal court. Id.

       “Injury in fact” is “an invasion of a legally protected interest which is (a) concrete

and particularized and (b) actual or imminent, not conjectural or hypothetical.” Id.

(quotation marks and citations omitted). Traceability requires that the injury complained

of be “fairly traceable to the challenged action of the defendant, and not the result of the

independent action of some third party not before the court.” Id. (quotation marks,

ellipses, alterations, and citation omitted). Redressability requires that it be “likely, as

opposed to merely speculative, that the injury will be redressed by a favorable decision.”

Id. at 561 (quotation marks and citation omitted). The burden of proving these three

elements rests with the litigant invoking federal jurisdiction by the same quantum of

proof as is required generally at each stage of the litigation. Id.

       Defendants contend that Plaintiffs have not alleged injury-in-fact redressable by a

favorable ruling. “‘Where at least one plaintiff has standing, jurisdiction is secure and the

court will adjudicate the case whether the additional plaintiffs have standing or not.’”

Korte v. Sebelius, 735 F.3d 654, n.8 (7th Cir. 2013) (alteration omitted) (quoting Ezell v.

City of Chicago, 651 F.3d 684, 696 n.7 (7th Cir. 2011)). We therefore restrict our

discussion to Glazer’s standing. See Ezell, 651 F.3d at 696 n.7 (“The district court’s




                                               12
emphasis on the organizational plaintiffs’ standing is puzzling. As we have noted, it’s

clear the individual plaintiffs have standing.”).

       As the Seventh Circuit has explained,

              The cases are legion that allow an abortion provider, such as
              Planned Parenthood of Wisconsin or AMS [or Glazer here],
              to sue to enjoin as violations of federal law (hence litigable
              under 42 U.S.C. § 1983) state laws that restrict abortion.
              These cases emphasize not the harm to the abortion clinic of
              making abortions very difficult to obtain legally, though that
              might be an alternative ground for recognizing a clinic’s
              standing, but rather “the confidential nature of the physician-
              patient relationship and the difficulty for patients of directly
              vindicating their rights without compromising their privacy,”
              as a result of which “the Supreme Court has entertained both
              broad facial challenges and pre-enforcement as-applied
              challenges to abortion laws brought by physicians [such as
              Glazer] on behalf of their patients.”

Planned Parenthood of Wis., Inc. v. Schimel, 806 F.3d 908, 910 (2015) (quoting Isaacson

v. Horne, 716 F.3d 1213, 1221 (9th Cir. 2013)).

       Defendants contend that Glazer’s “patients do not exist because he does not allege

that he provides abortions in Indiana at this time.” Br. Supp. 9. That is simply wrong.

“Jeffrey Glazer, M.D., is a board-certified obstetrician-gynecologist licensed to practice

medicine by the State of Indiana. Dr. Glazer is an abortion provider. . . . Dr. Glazer sues

on behalf of himself and his patients.” Compl. ¶ 23. If this leaves any room for doubt,

obligating us to look into the truth of the matter, such doubt is swiftly dispelled: “I

currently provide both surgical and medication abortions to patients at the Indianapolis

Clinic for Women . . . in Indianapolis, Indiana. . . . On average, I provide abortions to

approximately twenty-five patients per week at the Indianapolis Clinic for Women.”



                                              13
Glazer Decl. (Dkt. 43 Ex. 4) ¶¶ 5–6. As to the challenged licensing regulations,

specifically, the complaint adequately alleges that new abortion clinics, which would

operate in Indiana but for the challenged licensing regulations, would reduce the severity

of the burdens on obtaining abortions for Glazer’s patients and allow Glazer to expand

his professional practice. Compl. ¶¶ 69, 70, 82–89, 187–88, 190–91, 194–95. Glazer’s

and his patients’ injuries would be addressed by a ruling invalidating and enjoining the

challenged statutes. Glazer thus clearly has standing to bring this lawsuit.

III. EX PARTE YOUNG

       The Attorney General is sued here in his official capacity, which is equivalent to a

suit against the state of Indiana, the entity of which the Attorney General is an agent. See

Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011) (citing Kentucky v.

Graham, 473 U.S. 159, 165–66 (1985)). An unconsenting state is immune from suit in

federal court except, as relevant here, under the doctrine articulated by Ex parte Young,

209 U.S. 123 (1908). Council 31 of the Am. Fed’n of State, Cty., & Mun. Emps. v. Quinn,

680 F.3d 875, 881–82 (7th Cir. 2012).

       “The Ex parte Young doctrine ‘allows private parties to sue individual state

officials for prospective relief to enjoin ongoing violations of federal law.’” Id. at 882

(quoting MCI Telecomms. Corp. v. Ill. Bell Tel. Co., 222 F.3d 323, 337 (7th Cir. 2000)).

But the state official sued must have “‘some connection with the enforcement’ of an

allegedly unconstitutional statute for the purpose of enjoining that enforcement.” Doe v.

Holcomb, 883 F.3d 971, 975 (quoting Ex parte Young, 209 U.S. at 157). Otherwise, he is

immune. See id. And the connection must be to enforcement specifically, not merely


                                              14
defense of constitutionality. Id. at 976–77 (citing Mendez v. Heller, 530 F.2d 457, 460

(2d Cir. 1976)).

       In Doe, the Seventh Circuit held that the Attorney General did not have a

connection with the enforcement of Indiana’s name-change statute sufficient to bring a

lawsuit challenging the statute on constitutional grounds within Ex parte Young. He

“ha[d] not threatened to do anything, and [could] not do anything, to prosecute a

violation” of the statute. Id. at 977.

       The Attorney General, with limited exceptions, see Ind. Code §§ 4-6-2-1.1, 12-15-

23-6(d), “cannot initiate prosecutions; instead, he may only join them when he sees fit.”

Doe, 883 F.3d at 977 (citing Ind. Code § 4-6-1-6). The Attorney General also “shall

consult with and advise the several prosecuting attorneys of the state in relation to the

duties of their office[.]” Ind. Code § 4-6-1-6. Finally, the Attorney General “shall

represent the state in all criminal cases in the Supreme Court[.]” Id. § 4-6-2-1(a). “With

the assumption of criminal jurisdiction in 1972 by the Court of Appeals, the same

principles heretofore applicable to the Supreme Court are equally binding upon the Court

of Appeals . . . and the Attorney General.” State v. Market, 302 N.E.2d 528, 531 (Ind. Ct.

App. 1973). Thus, today, “[t]he Attorney General has the exclusive right and duty to

represent the State in all criminal appeals.” State v. Harper, 8 N.E.3d 694, 698 n.4 (Ind.

2014) (citing Ind. Code § 4-6-2-1; Market, 302 N.E.2d at 534)).

       The name-change statute challenged in Doe carried “no criminal penalties” for its

violation. Doe, 883 F.3d at 977. Thus, no matter whether the Attorney General could

initiate prosecutions, in Doe there was simply nothing to prosecute. The Doe court


                                             15
conceded that “the Attorney General could assist a local prosecuting attorney in a perjury

prosecution” if a petitioner were to perjure himself on a name-change petition, but it

found “that connection . . . too attenuated” to bring the plaintiff’s claim within Ex parte

Young, “especially considering that the Attorney General could not initiate the

prosecution himself.” Id.

       We do not read Doe to hold that, because the Attorney General cannot initiate

criminal prosecutions, the Attorney General is never a proper party to a lawsuit which, as

here, see Compl. ¶¶ 83, 102, 115, 131, 149, 152–58, challenges the constitutionality of

criminally enforceable statutes. If that were so, the Seventh Circuit’s discussion would

have begun and ended there. Rather, we read Doe to hold that possible participation in a

collateral criminal prosecution is insufficient to establish a connection with the

enforcement of the underlying civil regulatory statute. Many such statutes require

submission to public authorities of statements under penalty of perjury. See, e.g., Ind.

Code §§ 3-11-4-5.1(b)(1) (application for absentee ballot); 7.1-3-1-27(b) (affidavit of

compliance with alcohol retailer regulations); 22-15-5-8(a)(6) (application for initial

elevator contractor license); 31-19-5-21(c)(2) (application for copy of putative father’s

ISDH registration form). If the possibility of a collateral perjury prosecution were a

sufficient connection to the enforcement of such statutes, it would indeed “extend Ex

parte Young past its limits.” Doe, 883 F.3d at 977.

       Here, by contrast, the challenged statutes are directly criminally enforceable. And

the Attorney General is intimately bound up with criminal enforcement at every stage

after the initial charges are laid—at his option at trial, and by statutory command on


                                             16
appeal. We particularly emphasize the Attorney General’s complete and exclusive control

over the criminal appeals process, a point that was not raised or considered in Doe

(unsurprisingly, since, as noted, there was nothing to prosecute there). It seems incredible

and unsustainable to hold that the state officer responsible for defending criminal

convictions secured under a statute does not have “‘some connection’” with the statute’s

enforcement. Doe, 883 F.3d at 975 (quoting Ex parte Young, 209 U.S. at 157).

       Thus, it is not the case that the Attorney General “would have no power to carry

out” an injunction invalidating the challenged statutes. Br. Supp. 12–13. To the contrary,

the Attorney General could “consult with and advise” local prosecuting attorneys not to

bring a prosecution under the statutes, Ind. Code § 4-6-1-6 (another power of the

Attorney General not raised or considered in Doe); he could intervene in the trial of the

case, if a prosecution were brought, id.; and he could confess error before the

intermediate and high courts on appeal from a conviction. Id. § 4-6-2-1(a). That is

sufficient to bring Plaintiffs’ claims against him within Ex parte Young.

                                 Conclusion and Order

       For the reasons given above:

       Defendants’ motion to dismiss, Dkt. 37, is DENIED.

       IT IS SO ORDERED.



      Date:       3/28/2019                        _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana



                                             17
Distribution:

Amanda Lauren Allen
LAWYERING PROJECT
aallen@lawyeringproject.org

Christopher Michael Anderson
INDIANA ATTORNEY GENERAL
christopher.anderson@atg.in.gov

David Patrick Brown
LAWYERING PROJECT
dbrown@lawyeringproject.org

Paul M. Eckles
ATTORNEY AT LAW
paul.eckles@probonolaw.com

Thomas M. Fisher
INDIANA ATTORNEY GENERAL
tom.fisher@atg.in.gov

Bradley H. Honigman
ATTORNEY AT LAW
bradley.honigman@probonolaw.com

Kathrine D. Jack
LAW OFFICE OF KATHRINE JACK
kjack@jacklawoffice.com

Diana Lynn Moers Davis
INDIANA ATTORNEY GENERAL
diana.moers@atg.in.gov

Julia Catherine Payne
INDIANA OFFICE OF THE ATTORNEY GENERAL
Julia.Payne@atg.in.gov

Michael M. Powell
ATTORNEY AT LAW
michael.powell@probonolaw.com



                                  18
Juanluis Rodriguez
LAWYERING PROJECT
prodriguez@lawyeringproject.org

Rupali Sharma
LAWYERING PROJECT
rsharma@lawyeringproject.org

Erin A. Simmons
ATTORNEY AT LAW
erin.simmons@probonolaw.com

Dipti Singh
LAWYERING PROJECT
dsingh@lawyeringproject.org

Stephanie Toti
LAWYERING PROJECT
stoti@lawyeringproject.org




                                  19
